Citation Nr: 0714584	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for arthritis.


FINDING OF FACT
 
Arthritis was not diagnosed in service or for many years 
thereafter; and the medical evidence does not relate any 
current findings of arthritis to service.


CONCLUSION OF LAW

Arthritis is not shown to have been incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  A medical opinion was not 
provided regarding the etiology of any arthritis diagnosis.  
As discussed below, however, there is no evidence that an 
arthritis disability was incurred in service.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded medical examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for arthritis.  He did 
not specify a certain area of the body, but stated that the 
pain has increased in recent years making it difficult to 
hold a pen or pull his wallet out of his pocket.  He thus 
contends that he currently has arthritis, directly related to 
his service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 3.102.

Initially, the record shows some current evidence of 
arthritis.  A July 2002 VA medical record shows degenerative 
joint disease in the left wrist.  A September 2002 VA medical 
record notes complaints of various joint pains.  The 
assessment was arthritis.  A July 2004 VA medical record 
notes old changes of degenerative joint disease in the right 
wrist.  VA x-ray examination reports in July 2004, however, 
show that x-rays of the cervical spine, shoulder, and wrists 
were normal.

While there is some evidence of current arthritis, the record 
does not show any in-service incurrence.  The veteran did not 
specify any injury received in service or offer any reason 
why he believed current findings of arthritis would be 
related to service.  The service medical records are 
negative.  Service connection also is not warranted on a 
presumptive basis, as the first finding of arthritis is in 
2002, which is 33 years after service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, the record does not show any 
continuity of symptomatology of arthritis from service or 
during the 33 years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).    

As the record does not show any in-service incurrence of 
arthritis or chronic symptomatology since service, the 
preponderance of the evidence is against the claim.  Although 
the veteran has argued that his current arthritis is related 
to service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows no relationship between any current 
findings of arthritis and service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
arthritis is denied.  38 C.F.R. § 3.102.








ORDER

Entitlement to service connection for arthritis is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


